Case 1:20-cv-02389-DDD-NRN Document 12 Filed 08/31/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02389 MEH

  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives Sheneen
  McClain and Lawayne Mosley;
  SHENEEN MCCLAIN, individually;
  LAWAYNE MOSLEY, individually;

        Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, A MUNICIPALITY;
  OFFICER NATHAN WOODYARD, in his individual and official capacity;
  OFFICER RANDY ROEDEMA, in his individual and official capacity;
  OFFICER JASON ROSENBLATT, in his individual and official capacity;
  OFFICER MATTHEW GREEN, in his individual and official capacity;
  SERGEANT DALE LEONARD, in his individual and official capacity;
  OFFICER ALICIA WARD, in her individual and official capacity;
  OFFICER KYLE DITTRICH, in his individual and official capacity;
  OFFICER ERICA MARRERO, in her individual and official capacity;
  OFFICER JAMES ROOT, in his individual and official capacity;
  OFFICER JORDAN MULLINS-ORCUTT, in her individual and official capacity;
  OFFICER DARREN DUNSON, in his individual and official capacity;
  SERGEANT RACHEL NUNEZ, in her individual and official capacity;
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity;
  PARAMEDIC JEREMY COOPER, in his individual and official capacity;
  DR. ERIC HILL, in his individual and official capacity;

        Defendants:



                         NOTICE OF ENTRY OF APPEARANCE


        Isabelle Sabra Evans hereby enters her appearance as counsel for Defendants Nathan

  Woodyard, Randy Roedema, Jason Rosenblatt, Matthew Green, Dale Leonard, Alicia Ward,
Case 1:20-cv-02389-DDD-NRN Document 12 Filed 08/31/20 USDC Colorado Page 2 of 3




  Kyle Dittrich, Erica Marrero, James Root, Jordan Mullins-Orcutt, Darren Dunson, Rachel

  Nunez, Peter Cichuniec, and Jeremy Cooper, in their official capacities; and the City of Aurora.

         Respectfully submitted this 31st day of August 2020.

                                               OFFICE OF THE AURORA CITY ATTORNEY



                                               s/ Isabelle Sabra Evans
                                               Isabelle Sabra Evans
                                               Office of the City Attorney
                                               Aurora Municipal Center, Suite 5300
                                               15151 East Alameda Parkway
                                               Aurora, Colorado 80012
                                               Telephone: (303) 739-7030
                                               Facsimile: (303) 739-7042
                                               E-mail: ievans@auroragov.org
                                               Attorney for Defendants Woodyard, Roedema,
                                               Rosenblatt, Green, Leonard, Ward, Dittrich,
                                               Marrero, Root, Mullins-Orcutt, Dunson,
                                               Nunez, Cichuniec, Cooper, in their official
                                               capacities, and the City of Aurora




                                                  2
Case 1:20-cv-02389-DDD-NRN Document 12 Filed 08/31/20 USDC Colorado Page 3 of 3




                          CERTIFICATE OF SERVICE BY CM/ECF


          I hereby certify that on August 31, 2020, I electronically filed the foregoing NOTICE OF
  ENTRY OF APPEARANCE with the Clerk of the Court using the CM/ECF system which will send
  notification of such filing to the following email address:
  Mari Newman, Esq. [mnewman@kln-law.com]
  Liana G. Orshan, Esq. [lorshan@kln-law.com]
  Michael Fairhurst, Esq. [mfairhurst@kln-law.com]
  Attorneys for Plaintiffs


                                              s/ Joanne Flaherty
                                              Joanne Flaherty




                                                 3
